                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           ADNAN NIJMEDDIN,                                Case No. 18-05588 BLF (PR)
                                  11
                                                         Petitioner,                       ORDER GRANTING MOTION FOR
                                  12                                                       EXTENSION OF TIME TO FILE
Northern District of California




                                                  v.
 United States District Court




                                                                                           ANSWER
                                  13

                                  14       JOE LIZARRAGA,
                                  15
                                                        Respondent.
                                  16                                                       (Docket No. 12)

                                  17

                                  18            Petitioner, a California state prisoner, filed a petition for a writ of habeas corpus
                                  19   under 28 U.S.C. § 2254.1 (Docket No. 1.) On November 9, 2018, Respondent was
                                  20   ordered to file an answer no later than sixty days from the date of the order, such that an
                                  21   answer was due by January 8, 2019. (Docket No. 6.) Respondent has filed a motion for
                                  22   extension of thirty days to file a response. (Docket No. 12.) Good cause appearing, the
                                  23   motion is GRANTED. Respondent’s answer is due no later than February 7, 2019.
                                  24            If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                  25   the Court and serving it on Respondent within thirty days of his receipt of the answer. The
                                  26   matter will be deemed submitted on the date the traverse is due.
                                  27
                                       1
                                  28       This matter was reassigned to this Court on December 3, 2018. (Docket No. 11.)
                                   1            This order terminates Docket No. 12.
                                   2            IT IS SO ORDERED.
                                   3           January 9, 2019
                                       Dated: _____________________                          ________________________
                                                                                             BETH LABSON FREEMAN
                                   4
                                                                                             United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting EOT to file Answer
                                       P:\PRO-SE\BLF\HC.18\05588Nijmeddin_eot-ans.docx
                                  26

                                  27

                                  28                                                     2
